Citation Nr: 0803409	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-32 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota




THE ISSUE

Whether the appellant may be established as the surviving 
spouse of the veteran for VA benefits purposes.




ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



REMAND

The veteran served on active duty from September 1956 to 
September 1960.  The veteran died in January 2002.  The 
appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 decision by the RO.

The veteran and the appellant were married during September 
1973.  They separated in January 1996.  The veteran entered a 
nursing home during November 2000.  He died in January 2002.  
The appellant contends that their separation was due to 
physical and mental abuse on the part of the veteran.

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2007) and who was the 
spouse of the veteran at the time of the veteran's death; and 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse; and (2) 
has not remarried or has not since the death of the veteran 
lived with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person. 38 C.F.R. §§ 3.50(b), 3.53 (2007).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54 (2007).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  38 C.F.R. § 3.53(b) (2007).  If 
the evidence establishes that the separation was by mutual 
consent and that the parties lived apart for purposes of 
convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert 
the veteran, the continuity of the cohabitation will not be 
considered as having been broken.  Id.
The appellant has furnished statements in her July 2005 
notice of disagreement and her October 2005 substantive 
appeal explaining the misconduct/abusive treatment on the 
part of the veteran that caused her to separate from him.  
She has also filed a March 2005 statement by her brother in 
support of her claim of physical and mental abuse on the part 
of the veteran.  Information in the record shows that the 
veteran and the appellant were legally married, and were 
never divorced subsequent to their separation.  However, the 
Board notes that the appellant filed a bank deposit slip with 
her January 2005 claim that is a joint account with a man who 
appears to live at the same address.  This raises the 
question of whether the appellant has, since the death of the 
veteran, lived with another person of the opposite sex and 
held herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2007).

Therefore, a remand is needed to obtain further clarification 
from the appellant about her relationship with the man with 
whom she shares a joint bank account.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide a 
statement describing her relationship 
with the man listed as a joint owner with 
her on a joint checking account.  She 
should state: (1) whether she lives with 
this man, and, if so, when she started 
living with this man, and whether she has 
held herself out openly to the public to 
be the spouse of this man.  Any 
statements from third parties who have 
knowledge of the relationship should also 
be submitted.  The appellant should also 
be given further opportunity to submit 
more evidence in support of her claim of 
misconduct/abuse on the part of the 
veteran.

2.  After conducting any additional 
development deemed necessary, the RO 
should adjudicate the appellant's claim 
for VA benefits as the surviving spouse 
of the veteran on a de novo basis.

3.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review. No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).














	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

